Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive. 
The examiner appreciates Applicant’s attempt to remove the contingency from the process claim 1, but the amendment fails to require “detecting the presence of ice or conditions given to formation of ice on the blades.”
More specifically, Applicant fails to first recite a detecting step, for example.  Therefore, the contingency: “after detecting the presence of ice or conditions given to formation of ice on the blades” lacks antecedent basis. 
The examiner has included a proposed amendment at the end of the Office action for Applicant’s consideration.  The examiner can adopt the changes into an amendment if Applicant agrees. The proposed amendment addresses the contingent limitations within the process claims as well as the indefinite language. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” first mentioned in claims 1, 6 and 11.
“Element” is a generic term coupled with the functional language “heating,” without any accompanying structure which performs the recited function of “heating”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "detecting the presence of ice or conditions given to formation of ice on the blades”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the limitation “a stage wherein a thickness of the ice layer, if present, is quantified.”   Because Applicant’s claim scope also covers: “conditions favorable to the presence of ice on the at least two blades”, but the remainder of the steps/stages only relate to the detection of an ice layer, the remainder of the steps may not be required.  It is unclear if Applicant is intended to limit the claim to the ice layer detection or to both the ice layer detection and the scenario where conditions are favorable to the presence of ice.  
	Claims 2-5 each depend from indefinite claim 1 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.
	The examiner has proposed allowable claim language at the end of the Office action for Applicant’s consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4  and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2013/0177416 A1 (Renschler et al. hereinafter).
For claim 1, Renschler et al. teach a wind turbine method, comprising: a rotor having at least two blades 16; a wind turbine control system 22; a heating system having at least one heating element 34 connected 32 to the control system 22 and configured to carry out a heating of at least one of the blades; wherein the method comprises a heating system effectiveness estimation stage (see paragraph 0040); and a heating system activation stage (see paragraph 0041).
Claims 1 and 11 are process claims.  Claims 1 and 11 each contain a contingent limitation.  Specifically, claim 1, line 9, states the contingent limitation: “if the presence of ice or conditions given to formation of ice on the blades are detected.”  Similarly, claim 11, line 9 states the contingent limitation: “a stage wherein a thickness of the ice later, if present, is quantified.”  Under the broadest reasonable interpretation of process claims 1 and 11 which include contingent limitations, only the steps that must be performed are required.  See MPEP 2111.04 II.  Accordingly, the process steps following detecting the presence of ice or the presence of conditions given to formation of ice on the blades, are not required.
Claim 2 further defines the heating system effectiveness estimation stage, however, as explained with respect to claim 1 above, the heating system effectiveness estimation stage is not a required step in the process claim as it lies within a contingent limitation.  
Similarly, for claim 3 which further defines the heating system effectiveness estimation stage, the heating system effectiveness estimation stage is not a required step in the process claim as it lies within a contingent limitation.  
For claim 4, Renschler et al. teach in paragraphs 0038-39 a data gathering step to determine the presence of ice of the presence of conditions favorable to the presence of ice, prior to determining the risk of icing (paragraph 0040).   

Allowable Subject Matter
Claims 6-10 are allowed.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 6-10, Renschler et al. lack disclosure of the claimed contingent limitation and it would not have been obvious to incorporate this contingent limitation with the prior art of Renschler et al. since there is no disclosure of a model or curve representing ambient temperature values in accordance with wind speed values predetermined as envisaged for preventing the formation of ice in the anti-icing mode or for removing the ice in the de-icing mode.  
For claim 5, there is no teaching of incorporating an ice thickness determining step into the Renschler et al. control method since Renschler et al. is related to the prevention of any layer of ice and not a reactive method to an accumulated layer of ice.  

Proposed Amendment
1. (Proposal) A wind turbine control method, the wind turbine comprising: 
- a rotor having at least two blades; 
- a wind turbine control system; 
- a heating system having at least one heating element connected to the control system and configured to carry out a heating of at least one of the blades; wherein the method comprises 
detecting the presence of ice or conditions given to formation of ice on the blades,
after detecting the presence of ice or conditions given to formation of ice on the blades, carrying out a heating system effectiveness estimation stage which gives a result that the heating system is effective for preventing the formation of the ice in an anti-icing mode or for removing the ice in a de-icing mode of the wind turbine, 


carrying out a 
wherein the heating system is effective when wind speed and ambient temperature values currently measured are above one curve representing ambient temperature values in accordance with wind speed values predetermined as envisaged for preventing the formation of the ice in the anti-icing mode or for removing the ice in the de-icing mode of the wind turbine.

11. (Proposal) A wind turbine control method, the wind turbine comprising: 
- a rotor having at least two blades; 
- a wind turbine control system; 
- a heating system having at least one heating element connected to the control system and configured to carry out a heating of at least one of the blades; wherein the method comprises 
a stage for detecting the presence of an ice layer 
 a stage wherein a thickness of the ice layer
a heating system effectiveness estimation stage which gives a result that the heating system is effective for removing the ice in a de-icing mode of the wind turbine, and 
a heating system activation stage carried out after the heating system effectiveness estimation stage


wherein the heating system is effective when wind speed and ambient temperature values currently measured are above one curve representing ambient temperature values in accordance with wind speed values predetermined as envisaged .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799